Citation Nr: 1526503	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-18 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, with associated left leg nerve problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from December 1962 to November 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, the Veteran's service personnel records must be obtained and associated with the record.  Moreover, relevant records from the National Archives and Records Administrations (NARA) must also be obtained, for the reasons discussed below. 

During a September 2014 hearing before the Board, the Veteran asserted that he injured his low back while serving aboard the USS BORIE, DD-704 (USS BORIE).  Specifically, he reported that coincident to his duties as a machinist mate, he fell on a pipe while removing a crossover steamline in the engine room.  The Veteran testified that there was no medical treatment aboard the ship, so he was told to go on bed rest and seven days of light duty thereafter.  He further indicated that he had low back and left leg pain shortly after discharge from service and it had continued since such time.  In this regard, the Veteran's service treatment records are negative for an injury, treatment, or diagnosis of a low back or left leg disorder.  However, there is no indication that the RO attempted to obtain the Veteran's service personnel records.  As such, the RO must attempt to obtain the Veteran's complete service personnel records, and associate them with the record.  

In addition, the ship log entries which correspond to the Veteran's period of service on board the USS BORIE are pertinent to the Veteran's claim.  Thus, the RO must contact all appropriate agencies or departments to obtain copies of those records as part of further efforts to corroborate the Veteran's reported inservice low back injury.
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain the Veteran's complete service personnel records and associate them with the claims file.  All records obtained pursuant to this request must be included in the evidence of record.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information. The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact all appropriate agencies or departments to obtain pertinent ship log records or other pertinent records for the USS BORIE for the period of December 1962 to November 1966.  All records obtained pursuant to this request must be included in the evidence of record.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information. The Veteran and his representative must then be given an opportunity to respond.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

